DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-17, 23 and 24 are allowed.
REASONS FOR ALLOWANCE
	The primary reason for the allowance of claim 1 is the inclusion of the first valve air chamber operating pressure is greater than the first bag air chamber operating pressure so as to drive a first length of the inner face of the first peripheral valve wall into engagement with a second length of the inner face of the first peripheral valve wall so as to inhibit air leakage from the first outlet valve, wherein, when in the setup state, an impact at a first kinetic energy on the impact structure increases the first bag air chamber operating pressure sufficiently to drive a first portion of the first length of the inner face of the first peripheral valve wall away from the second length of the inner face of the first peripheral valve wall so as to facilitate air leakage through the first outlet valve passage, and wherein, when in the setup state, an impact at a second kinetic energy on the impact structure that is higher than the first kinetic energy, increases the first bag air chamber operating pressure sufficiently to drive a second portion of the first length of the inner face of the first peripheral valve wall away from the second length of the inner face of the first peripheral valve wall so as to facilitate air leakage through the first outlet valve2Appl. No. 15/954,246Response to Restriction Requirement dated March 17, 2021 Amendment dated June 1, 2021passage, wherein the second portion of the first length is greater than   The prior art of record fails to teach or suggest the claimed combination of features absent the applicant’s own disclosure.
	The primary reason for the allowance of claim 16 is the inclusion of a first bag air chamber operating pressure, and a second bag wall partially defining the first bag air chamber and at least partially defining a second bag air chamber that has a second bag air chamber inlet for receiving pressurized air and that has a second bag air chamber operating pressure; and an outlet valve positioned for discharging air from the second bag air chamber upon an impact on the impact structure by a user, wherein the second bag air chamber includes a plurality of projections that are adjacent one another and that are fluidically connected, wherein, in use, the first bag wall is positioned atop the plurality of projections and extends across the plurality of projections such that the operating pressure in the first bag air chamber is applied to all of the plurality of projections.  The prior art of record fails to teach or suggest the claimed combination of features absent the applicant’s own disclosure.
The primary reason for the allowance of claim 23 is the inclusion of a second bag air chamber that has a second bag air chamber inlet for receiving pressurized air and that has a second bag air chamber operating pressure; and a second outlet valve positioned for discharging air from the second bag air chamber upon an impact thereon by the user, wherein the safety peripheral structure extends along a periphery of the first bag air chamber, wherein the second bag air chamber is divided into a plurality of peripheral subchambers that are separated from one another by a plurality of dividers, wherein each of the plurality of dividers has a pass-through aperture, wherein the pass-through aperture on a first divider from the plurality of dividers is spaced sufficiently to   The prior art of record fails to teach or suggest the claimed combination of features absent the applicant’s own disclosure.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CANDACE L BRADFORD whose telephone number is (571)272-8967.  The examiner can normally be reached on Monday-Friday 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katherine Mitchell can be reached on 571 272 7069.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 



/CANDACE L BRADFORD/           Examiner, Art Unit 3634  

/ALVIN C CHIN-SHUE/           Primary Examiner, Art Unit 3634